United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-1885
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                    Antonio Straight

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                            Submitted: November 3, 2014
                              Filed: November 3, 2014
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

       Antonio Straight directly appeals after the district court1 revoked his supervised
release and sentenced him above his Chapter 7 advisory Guidelines range to the

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
statutory maximum of 24 months in prison. Straight’s counsel has moved to
withdraw, and has filed a brief, arguing that Straight’s sentence is unreasonable.

      Upon careful review, we conclude that the district court did not impose an
unreasonable sentence, particularly in light of Straight’s repeated violations of his
supervised-release conditions and the court’s extensive statement of reasons to
support its sentencing decision. See United States v. Thunder, 553 F.3d 605, 608-09
(8th Cir. 2009) (revocation sentence above advisory range was not substantively
unreasonable where defendant repeatedly violated supervised release); United States
v. Larison, 432 F.3d 921, 924 (8th Cir. 2006) (affirming statutory maximum
revocation sentence where district court justified decision by giving supporting
reasons); see also United States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011) (per
curiam) (revocation sentence is reviewed for substantive reasonableness under
deferential abuse-of-discretion standard).

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                        -2-